     Case 1:79-cv-05077-LAP Document 546 Filed 07/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



LOUIS MILBURN, et al.,
                                             79 Civ. 5077 (LAP)
              Plaintiff,
                                                     ORDER
         -versus-

HENRY S. DOGIN, et al.,

              Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Lifrieri’s letter dated July

20 (dkt. no. 545) inquiring about the status of the matter.

Counsel are interviewing possible class representatives and will

report to the Court by letter no later than August 31.         At that

time, the Court will have a better idea of the next steps.


SO ORDERED.

Dated:    July 31, 2020
          New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA, U.S.D.J.
